     CASE 0:19-cv-00571-ECT-BRT Document 17 Filed 10/04/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

                                           )         COURT MINUTES – CIVIL
                                           )       BEFORE: BECKY R. THORSON
Christine Jouppi,                          )         U.S. MAGISTRATE JUDGE
                                           )
                    Plaintiff,             )    Case No:        19-571 ECT/BRT
                                           )                    19-2366 ECT/BRT
v.
                                           )    Date:           October 4, 2019
Equity Experts.org Midwest, LLC,           )    Courthouse:     Saint Paul
                                           )    Time Commenced: 9:30 am
                    Defendant.             )    Time Concluded: 5:00 pm
                                           )    Time in Court:  7 hours 30 minutes
                                           )

Hearing on: SETTLEMENT CONFERENCE

APPEARANCES:

      Plaintiff:    John H. Goolsby

      Defendant:    Bradley R. Armstrong

PROCEEDINGS:

      X      Confidential Settlement reached.


                                        s/ Melissa S. Kruger
                                        Courtroom Deputy/Judicial Assistant
